Michael D. O’Brien, OSB 951056
Michael D. O’Brien & Associates, P.C.
12909 SW 68th Parkway, Suite 160
Portland, OR 97223
(v) 503-786-3800
mike@pdxlegal.com

           Attorney for Walter & Patricia Smith, Debtors.



                                 UNITED STATES BANKRUPTCY COURT

                                      FOR THE DISTRICT OF OREGON

    In Re:                                                   Case No. 19-32896-tmb7

    Walter Henry Smith                                       OBJECTION TO TRUSTEE’S NOTICE
    Patricia Harling Smith                                   OF INTENT TO SELL PROPERTY

                              Debtors.


             Walter & Patricia Smith, by and through counsel, Michael D. O’Brien, hereby appear and

object to the Trustee’s Notice of Intent to Sell Property as indicated in Docket #24. “[w]hat is

the harm in a disproportionate trustee or professional fee if nobody objects? The harm is the loss

of public confidence in the integrity of the bankruptcy system if it comes to be regarded as

managed primarily for the benefit of those who operate it.” 1 The Smiths have no objection to

these purchasers but object to a sale at this price absent further investigation and inquiry. In

support of their Objection, Debtors rely on the Declaration of Walter & Patricia Smith attached.

                                   Is the Buyer a “good faith purchaser”?

             Although not defined in the Code, a “good faith purchaser” is usually deemed to be one

who purchases assets from the estate “in good faith” and “for value.” See, e.g. In re Ewell, 958

F. 2d 276 (9th Circuit, 1992). A lack of good faith is found to exist when there appears to be


1
    In re Scoggins, 517 B.R. 206, 221(Bankr. E.D. Cal. 2014)(citations omitted).

Page 1 of 5    – Debtors’ Objection to Trustee Notice of Intent to Sell


                             Case 19-32896-tmb7             Doc 26      Filed 12/27/19
fraud or collusion between the purchaser and the other bidders or Trustee. To determine if a

purchase is “for value” the Courts generally look to appraisals of the assets or other evidence as

to value. In addition, if the assets are being sold at an auction that adequately tests the market

then the Courts will generally find sufficient value has been paid to afford good faith purchaser

status. See In re Abbots Dairies, 788 F.2d 143 (3rd Circuit, 1986) cited by In re Onouli-Kona

Land Co., 846 F.2d 1170 (9th Cir. 1988). Although not obvious for the record, it appears that the

Trustee’s realtor listed the property on October 3rd and received an offer on October 10th – hardly

an “adequate test of the market.” In light of the following facts it is uncertain that the market

was tested at all.

    The purchaser in this case, Steven and Vickie Marshall, are neighbors of the Debtors. Prior

to the filing of the bankruptcy case the Debtors considered selling their home and in June 2019

were told by a Realtor they should ask $400,000 and to expect an offer in the range of $385,000

to $390,000. The Smiths made their neighbors aware that they were considering selling their

home. Mr. Marshall expressed interest and was told by the Smiths the price was a firm

$385,000. Although Mr. Marshall made no offer, he did not seem adverse to the price the

Smiths’ were asking and, prior to this bankruptcy filing, he inspected the property with both a

realtor and an architect, received answers to numerous questions he had about the property and

suggested he would pay for a survey once he knew he could purchase the home. After this case

was filed, the Smiths were contacted by Mr. Marshall with further questions about the home and

they advised Mr. Marshall of the bankruptcy and that a Trustee may be involved.

    At the 341(a) hearing conducted in this case, the Smiths’ disclosed to the Trustee the source

of their valuation opinion and that they had a neighbor (Mr. Marshall) interested in purchasing




Page 2 of 5   – Debtors’ Objection to Trustee Notice of Intent to Sell


                         Case 19-32896-tmb7       Doc 26     Filed 12/27/19
the property. After the hearing, Mrs. Smith texted the Trustee’s name and contact info to Mr.

Marshall.

    A few weeks later, when the Trustee’s realtor, Jorge Hasburn, came to inspect the home Mr.

Hasburn suggested he would list the property at $310,000 and that it would have to be a “short

sale.” Mrs. Smith were flabbergasted by this price and challenged Mr. Hasburn. The listing

apparently went “live” on October 3rd and in the days following, Mrs. Smith was inundated with

calls from realtors and prospective buyers. On October 10th, only a week after the home was

listed for sale, Mrs. Smith learned that the listing indicated a “Sale Pending” of her home.

     The Notice of Intent is silent as to whether the prospective buyers have their own realtor. If

they do not then is Mr. Hasburn acting independently for the benefit of the Estate? Should he be

entitled to a full 6% commission when he sells property to a buyer hand delivered by the

Debtors? The Notice does not include a copy of the offer and presents no evidence regarding the

Trustee’s efforts to test the market to ensure it is sold for the highest possible price.

                            What is the true financial impact of the sale?

    The court should examine the actual financial impact of the proposed sale and ask – who

benefits? The answer appears to be:

    A) The buyers who purchase a home at a price that appears to be below market value,

    B) The Trustee’s realtor who appears to earn a commission with very little effort selling

        property to a purchaser identified by the Smiths prior to their case filing,

    C) The Trustee who stands to earn a commission on the sale. The Notice indicates a carve

        out to the Trustee of $10,000.

    The court should also question who does NOT benefit from the proposed sale. That list

appears to include:



Page 3 of 5   – Debtors’ Objection to Trustee Notice of Intent to Sell


                         Case 19-32896-tmb7        Doc 26      Filed 12/27/19
    A) The secured mortgage holder who is not paid in full. Granted the mortgage holder

        consented to a short sale, but was that based on a below market offer to purchase the

        property? Notice that the “Approval for Short Sale Payoff” letter from the secured

        creditor is dated December 9, 2019.

    B) Unsecured creditors. It is unclear whether the Trustee will be seeking a commission

        based on the payment to the secured creditor. If he does, then such commission will

        exceed the $10,000 to which the Estate is entitled under this deal and the unsecured

        creditors will receive $0.00

    C) The Debtors certainly do not benefit. This is not a situation where a foreclosure is

        imminent and the property will be lost any day. With this sale the Debtors possessory

        right will terminate. The Debtors are not receiving any compensation for being forced to

        vacate sooner than they otherwise would have.

    Without more information it is impossible to verify that the proposed sale by the Trustee is

being made in good faith and for value. Absent such evidence this court should not sanction the

sale. Although deference is given to the business judgment of the Trustee, the U.S. Trustee

handbook for Chapter 7 Panel trustees provides that “A Trustee shall not administer an estate or

an asset in an estate where the proceeds of liquidation will primarily benefit the trustee or the

professionals, or unduly delay the resolution of the case.” U.S. Trustee Handbook, ch. 7 at 4-1.

If the court approves the sale, the court has authority under 11 USC §§328(c) and 330(a)(2) to

limit the compensation paid to the Trustee and the realtor.

    Dated December 27, 2019                           Respectfully submitted,

                                                      _/s/ Michael D. O’Brien ________
                                                      Michael D. O’Brien, OSB 951056
                                                      Of Attorneys for Debtor



Page 4 of 5   – Debtors’ Objection to Trustee Notice of Intent to Sell


                         Case 19-32896-tmb7       Doc 26      Filed 12/27/19
                                   CERTIFICATE OF SERVICE

                                  In Re: Walter & Patricia Smith

                                        Case: 19-32896-tmb7

I hereby certify that on December 27, 2019, I served the “Debtors’ Objection to Trustee Notice
of Intent to Sell” on the following parties by regular mail in a sealed envelope, with postage
prepaid, and deposited in the United States Post Office:

Walt & Patricia Smith – via electronic mail

I further certify that the following person(s) will be served electronically via ECF when the
foregoing document is filed with the court, in addition to any entity that has requested special
notice from the Court:

Rodolfo Camacho, Trustee

US Trustee, Portland

Dated: December 27, 2019
                                               /s/ Lauren Gary
                                               Lauren Gary, Paralegal for
                                               Michael D. O’Brien & Associates, P.C.




Page 5 of 5   – Debtors’ Objection to Trustee Notice of Intent to Sell


                         Case 19-32896-tmb7       Doc 26     Filed 12/27/19
Page 1 of 3

              Case 19-32896-tmb7   Doc 26   Filed 12/27/19
Page 2 of 3

              Case 19-32896-tmb7   Doc 26   Filed 12/27/19
Page 3 of 3

              Case 19-32896-tmb7   Doc 26   Filed 12/27/19
